Title: From Thomas Jefferson to Benjamin Henry Latrobe, 22 April 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Monticello Apr. 22. 07.
                        
                        Your’s of the 14th. came to hand on the 20th. The idea of spending 1000. D. for the temporary purpose of
                            covering the pannel lights over the representatives chamber, merely that the room may be plaistered before the roof is
                            closed, is totally inadmissible. but I do not see why that particular part of the plaistering should not be postponed
                            until the pannel lights are glazed. I hope there is no danger but that the glazing may be ready so as to leave time enough
                            for so much of the plaistering as would be injured by the want of it.   It is with real pain I oppose myself to your passion
                            for the lanthern, and that in a matter of taste, I differ from a professor in his own art. but the object of the artist is
                            lost if he fails to please the general eyes. you know my reverence for the Graecian and Roman style of architecture. I do
                            not recollect ever to have seen in their buildings a single instance of a lanthern, Cupola, or belfrey. I have ever
                            supposed the Cupola an Italian invention, produced by the introduction of bells on the churches; and one of the
                            degeneracies of modern architecture. I confess they are most offensive to my eye, and a particular observation has
                            strengthened my disgust at them. in the projet for the central part of the Capitol which you were so kind as to give me,
                            there is something of this kind on the crown of the dome. The drawing was exhibited for the view of the members, in the
                            president’s house, and the disapprobation of that feature in the drawing was very general. on the whole I cannot be afraid
                            of having our dome like that of the Pantheon, on which had a lanthern been placed it would never have obtained that degree
                            of admiration in which it is now held by the world. I shall be with you in three weeks. In the mean time I salute you with
                            esteem & respect
                        
                            Th: Jefferson
                            
                        
                    